Citation Nr: 0027546	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic phthisis 
bulbi of the right eye, status post enucleation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to August 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant is status post enucleation of the right 
eye.

2.  Available service medical records indicate that the 
appellant was treated for phthisis in service.

3.  An April 1959 VA hospitalization report indicates that 
the appellant's right eye was enucleated as treatment for 
traumatic phthisis bulbi.


CONCLUSION OF LAW

The claim of entitlement to service connection for traumatic 
phthisis bulbi of the right eye, status post enucleation, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant is status post enucleation of the right eye.  
The appellant's enlistment examination is not available.  
Concerning claims for service connection based on 
aggravation, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the presumption of soundness at entrance to service 
"only attaches where there has been an induction examination 
in which the later complained-of disability was not 
detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Verdon v. Brown, 
8 Vet. App. 529, 535 (1996).  In a case where there is no 
entrance examination report of record because it is presumed 
to have been lost in a fire, the presumption of soundness 
attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
The Court has emphasized that, once the presumption of 
soundness has attached, clear and unmistakable evidence is 
needed to rebut it.  Vanerson v. West, 12 Vet. App. 254, 258-
59 (1999).  Available service medical records do indicate 
that the appellant was treated for phthisis in service.  An 
April 1959 VA hospitalization report indicates that the 
appellant's right eye was enucleated as treatment for 
traumatic phthisis bulbi.  Therefore, the appellant has 
established a well-ground claim for service connection.


ORDER

The claim of entitlement to service connection for traumatic 
phthisis bulbi of the right eye, status post enucleation, is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
traumatic phthisis bulbi of the right eye, status post 
enucleation, is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant's complete service medical records have not yet 
been obtained.  Although the file indicates that these 
records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC), further efforts to obtain 
the appellant's records should be made.  It appears that 
reconstruction of the appellant's service medical records 
through morning reports and otherwise has not been attempted.  
In December 1998 the NPRC indicated that, because the 
appellant had indicated that he had been refused sick call 
after injuring his eye in service, verification of the injury 
through morning reports was not possible.  However, review of 
the statements by the appellant and a fellow soldier 
indicates that, although the appellant was refused permission 
to seek immediate medical treatment, he subsequently did seek 
medical treatment for his right eye.  The appellant has 
indicated several Army hospitals in which he was treated 
during service.  A March 1999 response from the NPRC 
indicates that, before a search for the appellant's service 
medical records can be conducted, NPRC must be provided with 
specific treatment dates and the specific organization 
(group, regiment, battalion, company) that the appellant was 
assigned to when treated.

Further, in January 1999 the RO sent a letter to the 
appellant advising him to request his service medical records 
from the Service Department using an enclosed SF 180.  In his 
April 1999 notice of disagreement, the appellant stated that 
neither he nor his representative received this letter.  The 
RO should provide a similar letter with an SF 180 to the 
appellant and allow him an opportunity to respond.

Finally, although the service medical records indicate that 
the appellant's right eye was treated during service, no 
medical opinion has addressed whether the appellant's 
disability increased during service, and, if so, whether the 
increase was due to the natural progress of the condition.  
Accordingly, it is necessary to obtain a medical opinion.  
Further, because the appellant's recent contentions imply 
that he initially injured his right eye in service, whereas 
service medical records and post service records indicate 
that the appellant injured his right eye initially when he 
was eleven year of age, an interview of the appellant to 
obtain a complete medical history with respect eye problems 
should be conducted by a physician.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant a 
copy of its January 20, 1999 letter and 
SF 180 and allow the appellant a 
reasonable period of time to respond.  
The RO should also contact the appellant 
and request specific information from the 
appellant regarding his treatment in 
service for his right eye.  The RO should 
provide any necessary forms to the 
appellant.

2.  Thereafter, the RO should again 
contact the NPRC to obtain the 
appellant's service medical records and 
reconstruction of those records through 
alternate sources if necessary.  If the 
NPRC requests additional information, the 
RO, with the appellant's assistance if 
necessary, should provide that 
information.  The RO should document its 
efforts in the appellant's claims folder.

3.  After any additional evidence has 
been obtained, the RO should schedule the 
appellant for a VA ophthalmologic 
examination.  The examiner is requested 
to review the appellant's claims folder 
and to so note on the examination report.  
The examiner is requested to interview 
the appellant regarding the complete 
history, particularly any preservice 
history, of his right eye disability.  
The examiner is requested to express an 
opinion as to whether, assuming that 
there was a preservice right eye problem, 
the appellant's right eye disability 
increased in severity during service and, 
if so, whether the increase in disability 
was due to the natural progress of the 
disability.  The examiner should provide 
a complete rationale for any opinion 
expressed.

4.  After completion of the above actions 
and any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the appellant's claims can be granted.  
The RO's review should include 
consideration of all applicable laws and 
regulations, including those applicable 
to the presumption of soundness and in 
serivce aggravation of a pre-existing 
disability.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
appellant and his representative should 
then be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 



